For Immediate Release February 23, 2009 AJS BANCORP, INC. ANNOUNCES FOURTH QUARTER RESULTS. AJS Bancorp, Inc. (OTCBB; AJSB.OB), the holding company for A.J. Smith Federal Savings Bank, Midlothian, Illinois today reported a consolidated net loss of $2.5 million for the quarter ended December 31, 2008 as compared to a consolidated net loss of $96,000 for the same quarter in 2007.Basic and diluted loss per share were $1.24 for the quarter ended December 31, 2008 compared to a basic and diluted loss of $0.05 per share for the quarter ended December 31, 2007.The larger net loss during the quarter primarily reflects an increase in the provision for loan losses and a decrease in non-interest income partially offset by a decrease in non-interest expense.Net loss for the year ended December 31, 2008 was $2.1 million compared to net income of $559,000 for the year ended December 31, 2007.Basic and diluted loss was $1.02 per share for the year ended December 31, 2008 compared to basic earnings per share of $0.27 and diluted earnings per share of $0.26 for the year ended December 31, 2007. As discussed in more detail below, the net loss in 2008 compared with net income in 2007 primarily reflects an increase in the provision for loan losses, a decrease in net interest income, and a decrease in non-interest income, offset by a decrease in non-interest expense.All information except at, and for, the year ended December 31, 2007 is unaudited. As previously announced, the Company’s Board of Directors has declared a quarterly dividend of $0.11 cents per share. The dividend is payable on February 27, 2009, to stockholders of record on February 13, 2009.AJS Bancorp, MHC (the “MHC”) intends to waive 100% of the quarterly dividend due on its 1,227,554 shares and has received regulatory non-objection to do so.At December 31, 2008, the Company held cash totaling $7.4 million.At December 31, 2008 the Bank’s tier 1 capital ratio as well as its tangible capital ratio was 10.2%, and its risk-based capital ratio was 22.5%. Total consolidated assets as of December 31, 2008 were $244.0 million, a decrease of $4.4 million or 1.8% from $248.3 million at December 31, 2007.The decrease was primarily due to a decrease in cash and cash equivalents and loans receivable, partially offset by an increase in certificates of deposits at other financial institutions and securities.Loans receivable decreased $6.6 million or 4.9% to $126.4 million at December 31, 2008 from $133.0 million at December 31, 2007.The decrease in loans was primarily due to payoffs and more stringent underwriting and credit standards in the commercial and home equity loan categories, reflecting management’s decision to be more conservative in its loan originations during the severe economic downturn.Certificates of deposit increased $3.8 million or 126.8% to $6.8 million at December 31, 2008 from $3.0 million at December 31, 2007.The Company invested $4.0 million during the first quarter of 2008 in certificates of deposit at other financial institutions.The certificates were invested in maximum increments of $100,000 with yields ranging from 3.25% to 3.40% and maturities ranging from nine months to three years.Securities increased $8.4 million or 10.4% to $89.9 million at December 31, 2008 from $81.4 million at December 31, 2007.The increase in securities primarily reflects purchases of $13.0 million of fixed-rate government-backed notes and bonds, of which $10.0 million had call features, and $36.2 million in mortgage-backed securities. The average term to maturity of the fixed-rate note and bond securities was 90 months; the average term to maturity of the mortgage-backed securities was 114 months. Total liabilities decreased $3.5 million or 1.6% to $216.9 million from $220.4 million primarily due to a decrease in deposits partially offset by an increase in
